Filed 9/17/20 P. v. Saad CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

THE PEOPLE,                                                         B304782

        Plaintiff and Respondent,                                   (Los Angeles County
                                                                    Super. Ct. No. LA089683)
        v.

ROBERT PAUL SAAD,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Thomas Rubinson, Judge. Appeal dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                   _________________________
       Defendant and appellant Robert Paul Saad appeals the
trial court’s order denying his petition for resentencing pursuant
to Senate Bill No. 136 (2019–202 Reg. Sess.) (Senate Bill 136).
We dismiss the appeal.
                  PROCEDURAL BACKGROUND
       On March 20, 2019, Saad pled no contest to identity theft.
(Pen. Code, § 530.5, subd. (a).)1 He also admitted suffering two
prior convictions within the meaning of section 667.5, subdivision
(b). In accordance with the negotiated disposition, the trial court
sentenced Saad to a five-year term, i.e., three years for the
offense and two consecutive one-year enhancements pursuant to
section 667.5, subdivision (b). The trial court ordered direct
victim restitution in an amount to be determined in a subsequent
hearing, as well as various other fines and fees. On April 30,
2019, it conducted a restitution hearing regarding victim
restitution. Saad did not appeal from the judgment.
       On January 1, 2020, Senate Bill 136 went into effect.
“Prior to January 1, 2020, section 667.5, subdivision (b) required
trial courts to impose a one-year sentence enhancement for each
true finding on an allegation the defendant had served a separate
prior prison term and had not remained free of custody for at
least five years.” (People v. Jennings (2019) 42 Cal. App. 5th 664,
681.) Effective January 1, 2020, Senate Bill 136 amended section
667.5, subdivision (b), to “limit its prior prison term enhancement
to only prior prison terms for sexually violent offenses, as defined
in Welfare and Institutions Code section 6600, subdivision (b).”
(People v. Jennings, at p. 681; People v. Winn (2020) 44
Cal. App. 5th 859, 871–872.) Senate Bill 136’s amendment

1    All further undesignated statutory references are to the
Penal Code.



                                 2
to section 667.5 applies retroactively to defendants whose
judgments were not yet final as of the statute’s effective date.
(People v. Lopez (2019) 42 Cal. App. 5th 337, 340–342; People v.
Jennings, at pp. 681–682; People v. Bermudez (2020) 45
Cal. App. 5th 358, 378.)
       On January 7, 2020, acting in propria persona, Saad filed a
petition in the trial court “for resentencing of defendant in
accordance to Senate Bill 136.” On January 8, 2020, the trial
court denied the petition, explaining that Senate Bill 136
“applies retroactively only to non-final cases. [Citation.]
Defendant Saad was sentenced in this case on March 20, 2019,
and did not file an appeal within 60 days of the judgment being
rendered. Therefore, his case was final at the time [Senate Bill]
136 was made effective on January 1, 2020. Because his case was
already final, defendant Saad is not entitled to relief.”
                            DISCUSSION
       After review of the record, Saad’s court-appointed
counsel filed an opening brief that raised no issues, and
requested that this court conduct an independent review of the
record pursuant to People v. Wende (1979) 25 Cal. 3d
436. Appellant was advised that he had 30 days to submit by
brief or letter any contentions or argument he wished this court
to consider. We have received no response.
       The trial court properly denied Saad’s motion because his
judgment was final before Senate Bill 136’s effective date. A
judgment of conviction is final when the time for petitioning the
United States Supreme Court for writ of certiorari has expired.
(People v. Lopez, supra, 42 Cal.App.5th at pp. 341–342.) Here,
Saad’s judgment was rendered in March 2019 and was final well
before Senate Bill 136’s effective date.




                                3
      Under these circumstances, the trial court lacked
jurisdiction to grant relief, and the appeal must be dismissed.
(See People v. Hernandez (2019) 34 Cal. App. 5th 323, 326–327
[denial of Senate Bill No. 620 motion dismissed where trial court
lacked jurisdiction]; People v. Alexander (2020) 45 Cal. App. 5th
341, 344 [same, in regard to Senate Bill No. 1393 motion; “An
order denying a motion the court lacks jurisdiction to grant does
not affect a defendant’s substantial rights”]; People v. Torres
(2020) 44 Cal. App. 5th 1081, 1084 [if trial court lacks jurisdiction
to rule on motion to vacate or modify sentence, an order denying
such a motion is nonappealable, requiring dismissal of appeal].)
      We have examined the record, and are satisfied no arguable
issues exist and Saad’s attorney has fully complied with the
responsibilities of counsel. (People v. Kelly (2006) 40 Cal. 4th 106,
126; People v. Wende, supra, 25 Cal.3d at pp. 441–442.)




                                 4
                       DISPOSITION
    The appeal is dismissed.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                EDMON, P. J.


We concur:




                EGERTON, J.




                DHANIDINA, J.




                      5